This is an appeal from the county court of Eastland county, from a judgment by default in a suit to recover the principal, interest, and attorney's fees due upon a promissory note. The suit originated in the justice court, and judgment by default was there rendered in favor of the defendant in error. Defendant in error, on the 30th day of January, 1911, caused execution to issue out of the county court and placed same in the hands of the sheriff, who levied upon certain property belonging to the plaintiff in error. Sale of the property under the levy was prevented by plaintiff in error suing out a writ of error and filing supersedeas bond, appealing the case to the Court of Civil Appeals. Assignments of error were filed by plaintiff in error, but no further steps were taken by him to prosecute the appeal. The defendant in error applied for and obtained the transcript filed in this court.
We have examined the questions raised by the assignments, which have not been briefed by the plaintiff in error, and find nothing in the record to warrant the inference that the plaintiff in error had any reason to expect a reversal of the judgment on appeal. Delay is suggested, and damages asked on that account; and, it being apparent from the record that the only object of the writ of error was to delay the collection of the judgment, 10 per cent. on the amount thereof is here assessed and adjudged in favor of the defendant in error against the plaintiff in error and the sureties on the appeal bond.
Affirmed, with damages.